Citation Nr: 1535140	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  05-25 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1955 to December 1958, and from March 19 to September 11, 1959. 

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current psychiatric diagnoses are etiologically related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in active service or as a result of any in-service event, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in March 2004 satisfied the duty to notify provisions with respect to service connection.  The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (Court's) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), at the time of the initial adjudication of his claim in October 2004.  However, such was a practical and factual impossibility since the Court's decision in Dingess was not promulgated until March 2006, nearly two years after the October 2004 rating decision.  However, a letter to the Veteran dated in June 2009 provided him with complete notice pertaining to his claim, to include sufficient notice pursuant to Dingess, and the Veteran's claim was subsequently readjudicated in a June 2015 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

VA examinations were conducted and VA opinions were obtained in June 2012, July 2013, December 2013, and March 2014 in connection with the claim on appeal.  The Board remanded the claim to obtain an addendum opinion in May 2015.  This was accomplished in a June 2015 VA examination report which reflected diagnoses and opinions which were congruent with the other evidence of record and which were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions were accompanied by a complete rationale.  As such, the June 2015 VA opinion is adequate for the purpose of adjudicating this claim, and to that extent, the Board's May 2015 remand directive in this regard has been substantially completed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, the Board concludes that there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, and that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  

VA law also provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

The provisions of 38 C.F.R. § 3.304(b) (2014) require that VA, rather than the claimant, bear the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) .

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of 38 C.F.R. §  3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Here, the Veteran has alleged several in-service stressors.  First, he alleges that he witnessed a close friend being killed while he was on watch duty in Kodiak, Alaska, sometime between 1956 and 1957.  The Veteran also alleged that he received "top secret orders" to prepare jet fighters and bombers every evening between 1957 and 1958 which caused him stress and resulted in severe nervousness and fainting.  The Veteran also alleged that he was aboard the USNS Short Splice from 1965 to 1966 while delivering military equipment to the Vietnam area when it was shelled, causing him to experience fear of death.  

A review of the Veteran's service personnel records reveals that his military occupational specialty was store keeper.  Although he was stationed in Kodiak, Alaska, from 1956 to 1957, there is nothing in the record corroborating his account of witnessing a death or preparing jet fighters and bombers.  He was discharged from active duty in September 1959 due to low General Classification Test (GCT) scores.  As such, there is nothing in the Veteran's service personnel records which corroborate any of his alleged in-service stressors.  Given the Veteran's failure to provide more details to enable VA to verify the claimed stressors, the Board finds that there is no verified in-service PTSD stressor.

A review of the Veteran's service treatment records do not reveal any evidence of psychiatric symptomatology.  At the time of the Veteran's first enlistment into active duty service in January 1955, he indicated on his Report of Medical History that he had never experienced frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory of amnesia, or nervous trouble of any sort.  Similarly, his January 1955 Report of Medical Examination indicated that his psychiatric state was within normal limits, with no evidence of personality deviation.  His December 1958 Report of Medical Examination at separation also indicated that his psychiatric state was within normal limits, with no evidence of personality deviation.  At the time of the Veteran's second enlistment into active duty service in March 1959, he indicated on his Report of Medical History that he had never experienced frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory of amnesia, or nervous trouble of any sort.  Similarly, his March 1959 Report of Medical Examination indicated that his psychiatric state was within normal limits, with no evidence of personality deviation.  His September 1959 Report of Medical Examination at separation also indicated that his psychiatric state was within normal limits, with no evidence of personality deviation.  

Following separation from service in September 1959, several decades passed before the Veteran was diagnosed with a psychiatric disorder.  The Veteran attended a PTSD intake appointment in December 2002, although a diagnosis does not seem to have been rendered at that time, and the consultation was closed.  A September 2004 VA treatment note indicated that the Veteran's affect was mildly anxious and that he engaged in "non-stop reporting" of medical and social problems.  However, a psychiatric diagnosis was not rendered at that time.  In January 2005, the Veteran requested an appointment with the VA mental health clinic for treatment of PTSD.  As such, he was seen by the VA mental health clinic in February 2005, at which time he was diagnosed as having likely paranoid-type schizophrenia and depression.  However, the VA physician who rendered this diagnoses explained that he was unable to rule out diagnoses of PTSD and/or dementia due to the Veteran being a very poor historian.  By August 2005, the physician noted that the Veteran's psychosis appeared in better control and that he was no longer dysphoric.  As there were no elements of PTSD or significant dementia, the VA physician felt that schizophrenia was likely.  

In the report of a June 2012 VA mental disorders examination, the examiner opined that it appeared "less likely than not that the Veteran has a psychiatric condition related to his military service."  The rationale behind this conclusion was that there was no indication of a psychiatric disorder in the Veteran's military records, and that although the Veteran was previously diagnosed with a psychotic disorder in 2005, he did not appear to meet the criteria for that diagnosis at the present time. 

However, as noted by the Board in its December 2012 remand, a review of the Veteran's VA treatment records from 2005 revealed diagnoses of schizophrenia and depression as well as a positive screening for PTSD.  As such, unable to exclude the possibility that the Veteran exhibited a psychiatric disability during the pendency of the appeal that had since resolved, the Board remanded the claim in order to obtain an addendum opinion on the matter.  See McClain v. Nicholson, 21 Vet App 319 (2007).  

Pursuant to the Board's December 2012 remand instructions, the Veteran was provided with a VA PTSD examination in July 2013.  The July 2013 examiner specifically ruled out the presence of PTSD, based on diagnostic criteria not having been met, and also ruled out traumatic brain injury (TBI).  Although the examiner noted that the Veteran's suspected diagnosis in 2005 was paranoid schizophrenia, and that he was diagnosed with depression rather than psychosis in October 2009, there was no further discussion of the Veteran's diagnosed schizophrenia.  However, the examiner noted that while the Veteran did not engage in combat during service, he did do "some boxing" in service.  As such, in its November 2013 remand, the Board found the record deficient for not having adequately developed or addressed the question of mental disorder or cognitive impairment associated with the Veteran's in-service boxing. 

Pursuant to the Board's November 2013 remand instructions, the Veteran was provided with a VA TBI examination as well as a VA mental disorders examination in December 2013.  The TBI examiner concluded that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The mental disorders examiner acknowledged that the Veteran was diagnosed with schizophrenia in 2005, but emphasized that more recent psychiatric providers had tended to discount the schizophrenia diagnosis.  However, the mental disorders examiner conceded that the Veteran was diagnosed as "likely" suffering from residual effects of schizophrenia during his most recent mental health consultation in February 2013.  Although the examiner indicated that the Veteran was not currently on any psychotropic medications, and that the Veteran reported not being aware of any family history of psychiatric disorders, the examiner did not provide any additional discussion of the diagnosed schizophrenia.  Rather, he diagnosed the Veteran as having dysthymic mood disorder which was "not likely" related to his military service.  The examiner also opined that given the sum of evidence, it did not appear likely that any current mental status changes were the direct result of any service-related traumatic brain injury.

However, as the Veteran's schizophrenia was diagnosed in 2005, with residuals diagnosed as recently as 2013, combined with the fact that the Veteran filed his current claim for entitlement to service connection for an acquired psychiatric disorder in February 2004, the Board again emphasized in its February 2014 Remand that it could not exclude the possibility that the Veteran exhibited a psychiatric disability during the pendency of his appeal that had since resolved.  As such, the Board remanded the claim to obtain an addendum opinion addressing the type of scenario presented under McClain; that is, an opinion as to the accuracy of the schizophrenia diagnoses in 2005 and 2013.

Pursuant to the Board's February 2014 Remand, an addendum opinion from the VA examiner who authored the December 2013 VA mental disorders examination report was obtained in March 2014.  The VA examiner opined that the previous diagnoses of schizophrenia were equivocal at best, and that the Veteran did not appear to have manifested any unequivocal symptoms of schizophrenia "in many years, if ever."  The examiner explained that it was clear from the January 2005 treatment note that the diagnosis of schizophrenia appeared to be a tentative explanation for the Veteran's psychiatric symptoms and that, unfortunately, psychiatric diagnoses, once given, tended to be perpetuated in the treatment records.

However, the March 2014 VA examiner then proceeded to opine that "whatever problems the Veteran had appeared to have had pre-dated his military service."  In support of his conclusion, the examiner quoted a February 2005 treatment note which indicated that the Veteran had been acting out suspiciousness, persecutory ideations, and distorted perceptions and misinterpretation of events since childhood, that the onset of his illness lasted for many years, and that his illness has permeated his personality.  However, the VA examiner then conceded that he had not had the opportunity to review the Veteran's service treatment records.  Specifically, the examiner noted that when he "attempted to pull up [the Veteran's] military service records in [the Veterans Benefits Management System (VBMS)], a message appeared indicating that this veteran's VBMS file had been damaged and could not be repaired."  

The Board found that the March 2014 opinion was problematic because it suggested that the Veteran's psychiatric symptomatology preexisted his period of active duty service (a theory not explored in any of the previous VA examination reports) without addressing the possibility of in-service aggravation, and because the examiner was unable to review the Veteran's service treatment records prior to formulating the opinion, as required by the Board's February 2014 Remand.  Significantly, the Board emphasized that the service treatment records revealed that the Veteran was found to be within normal limits psychiatrically, with no noted personality deviations, at the time of his January 1955 and March 1959 inductions into active duty service.

For these reasons, in May 2015, the Board found that the March 2014 VA addendum opinion was inadequate and remanded the claim for an additional addendum opinion.  Pursuant to the Board's May 2015 Remand instructions, another addendum opinion was obtained in June 2015 from the same examiner who conducted the June 2012 and December 2013 examinations.  The examiner indicated that, since it had been stated that Veteran's current psychiatric condition was not likely a result of his military service, then, by extension, neither would it appear to have been aggravated by that service.  The examiner based this opinion primarily on the fact that (1) the Veteran's service records revealed no evidence of any significant psychiatric complaints, and (2) that from the time the Veteran was released from service in 1959 until he retired in 2001 (secondary to a physical injury), he had obtained an Associate's degree and had worked successfully except for a period sometime between 1978 and 1979 (again due to a physical injury).  The examiner additionally commented that it was reported that the Veteran apparently had lived independently, managing all his activities of daily living from the time his wife died in 2001 to the time of his VA examination.

The examiner noted that his December 2013 VA examination report again opined
that a review of the Veteran's history and records offered no evidence that his current diagnosis (dysthymia) was the result of or exacerbated by his military experience.  As noted in his original mental health consultation, the Veteran was reportedly bullied as a child, which the examiner opined certainly might have impacted his perception of and attitude toward others during his life span, but there was no evidence that this resulted in a psychiatric disorder either at that time or during his military service.  The examiner emphasized that although a diagnosis of schizophrenic disorder was raised by a couple of mental health providers in the past (which, if true, might be classified a developmental type disorder), other examiners, to include the current examiner, discounted the schizophrenia diagnoses.  

In summary, a review of the record reveals no evidence of psychiatric symptomatology during service.  The Veteran was found to be within normal limits psychiatrically at the time of his service inductions in January 1955 and March 1959.  As such, he is presumed to have been in sound condition at the time of his enlistments.  Moreover, he did not seek treatment for psychiatric symptomatology until 2002, over 40 years following his separation from service in September 1959.  

Although the Veteran has alleged several in-service stressors, there has been no credible supporting evidence that the claimed in-service stressors actually occurred.  As the Veteran has been described by his medical providers as a "very poor historian," the Board does not find him to be a credible source for events that allegedly occurred nearly 60 years ago.  Regardless, as the Veteran did not engage in combat, his lay testimony alone may not establish the occurrence of a claimed in-service stressor.  Additionally, the Veteran has not provided specific information regarding these stressors which would allow VA to verify them through other means.  

Furthermore, there is no etiological opinion linking the Veteran's current psychiatric symptomatology to service.  The Veteran has been provided with many VA examinations during the course of this appeal.  Every examiner has opined that it was less likely than not that his current psychiatric symptomatology was incurred by service or otherwise related to any in-service event, to include boxing.  

There is also no basis to award service connection for the Veteran's claimed psychiatric disorder, including PTSD, on a presumptive basis, as the earliest medical documentation of psychiatric problems is not shown until 2002, over 40 years after service.

Therefore, the Board finds that service connection is not warranted for an acquired psychiatric disorder, including PTSD.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


